DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/21 has been entered.

New Claim Objections
Claim 77 is objected to because of the following informalities: “Lyspro” should read as “Lispro”.  Appropriate correction is required.

New/Maintained Rejections


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification refers to a “rapid-acting insulin” as an insulin analogue that typically begins to work in 15 minutes after injection. Rapid-acting insulin peaks in about one hour and continues to work for about 2-4 hours after dosage. An “ultra-rapid acting insulin” is an insulin analogue that begins to work about 25%-50% faster than a “rapid-acting insulin”.  According to Diabetes Education Online, regular human insulin has an onset of action of ½ hour to 1-hour, peak effect in 2 to 4 hours, and a duration of action of 6 to 8 hours.  Given that claim 1 is drawn to using “rapid acting” or “ultra-rapid-acting” insulin, claim 6 is contradictory because human insulin is not a rapid-acting or ultra-rapid acting insulin.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is reliant on claim 9 which is a canceled claim. It is understood in the context of the application that claim 10 is now reliant on the subject matter of claim 1. Appropriate correction for claim 10 to read upon claim 1 is required. This rejection is necessitated by cancelation of claimed material. 



Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 10-15 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015016269A2 herein referred to as Chen, in view of Sharrow et al. 14-Day In Vitro Chemical Stability of Insulin Lispro in the MiniMed Paradigm Pump. DIABETES TECHNOLOGY & THERAPEUTICS Volume 14, Number 3, 2012:264-270 herein referred to as Sharrow, in view of Stei et al. Local Tissue Tolerability of Meloxicam, a New NSAID: Indications for Parental, Dermal, and Mucosal Administration. British Journal of Rheumatology 1996;35(snppl. l):44-50 herein referred to as Stei. These rejections are necessitated by amending the claim to add specific ranges of compounds in the list. 
Regarding claim1, Chen discloses rapid-acting insulin and insulin analogue formulations

	Sharrow teaches the chemical stability of insulin lispro when used in combination of with a pump over 14 days in vitro. (See title of Sharrow). Sharrow discloses that the insulin lispro solution is in a formulation with a pH of 7.4 and it contains 3.15 mg/mL of m-cresol. (See Materials and infusion systems pg 265). Sharrow states that the insulin lispro is the U100 variant and that the pump gives doses of insulin lispro potentcy of 95-105 U/mL within a pH range of 7-7.8. (See “materials and infusion systems” pg 265 for U100 and pg 266 “Data acceptance criteria”).
Stei discusses administration of meloxicam in a variety of formulations in an animal study. (See Stei abstract). Stei teaches that meloxicam is a well-tolerated NSAID that has low incidence of gastrointestinal side-effects. (See Stei pg 44 left col. 2nd parag.). Stei teaches that in in vitro studies of hemolysis that meloxicam was well tolerated with a <2% hemolysis. (See Stei pg 46 Table 1). Stei teaches that routes of intravenous, intramuscular, and subcutaneous administration were well-tolerated by the animal models. (See Stei pg. 49 “Conclusions”). Stei teaches in the histopathological testing of the 
                
                    
                        
                            0.2
                             
                            m
                            g
                             
                            M
                            e
                            l
                        
                        
                            1
                             
                            k
                            g
                             
                            r
                            a
                            t
                        
                    
                    *
                    0.225
                     
                    k
                    g
                     
                    
                        
                            r
                            a
                            t
                        
                        
                            *
                        
                    
                    =
                     
                    0.045
                     
                    m
                    g
                     
                    o
                    f
                     
                    m
                    e
                    l
                
            
The 0.225 kg rat value comes from the median of the range 200-250 g weight of rats. The other groups of 0.4 mg/kg, 0.8 mg/kg, and 1.6 mg/kg have the respective values: 0.09 mg, 0.18mg, and 0.36 mg of meloxicam daily. 
Given the skill of a person having ordinary skill in the art one can determine the concentrations required to receive the same amount of meloxicam based off the prior art. It was shown in Sharrow that 3X6 units per doses were dispensed a day or at a basal rate of 19.2 units/day (pg 264 Sharrow). Sharrow teaches that insulin lispro, 100U, gives roughly around 100 U/ML. (See Sharrow pg 265). Assuming a basal rate which is about 20 unit/day, the following math shows the amount an average hypothetical insulin user would use of the composition. 
                
                    
                        
                            1
                             
                            m
                            L
                        
                        
                            100
                             
                            U
                            n
                            i
                            t
                            s
                        
                    
                    *
                    
                        
                            20
                             
                            U
                            n
                            i
                            t
                            s
                             
                        
                        
                            1
                             
                            d
                            a
                            y
                        
                    
                    =
                    0.2
                     
                    m
                    L
                     
                    p
                    e
                    r
                     
                    d
                    a
                    y
                
            
This can then be applied to the amount of meloxicam given per day in the testing groups of Stei to get a concentration. The following below are concentrations created from amount of meloxicam given each day in each testing group in Stei with the proposed volume of composition administered per day as taught in Sharrow. 
                
                    
                        
                            0.045
                             
                            m
                            g
                             
                            o
                            f
                             
                            m
                            e
                            l
                        
                        
                            1
                             
                            d
                            a
                            y
                        
                    
                    *
                    
                        
                            1
                             
                            d
                            a
                            y
                        
                        
                            0.2
                             
                            m
                            L
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                        
                    
                    =
                    0.225
                    m
                    g
                    /
                    m
                    L
                     
                
            
                
                    
                        
                            0.09
                             
                            m
                            g
                             
                            o
                            f
                             
                            m
                            e
                            l
                        
                        
                            1
                             
                            d
                            a
                            y
                        
                    
                    *
                    
                        
                            1
                             
                            d
                            a
                            y
                        
                        
                            0.2
                             
                            m
                            L
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                        
                    
                    =
                    0.45
                     
                    m
                    g
                    /
                    m
                    L
                
            
                
                    
                        
                            0.18
                             
                            m
                            g
                             
                            o
                            f
                             
                            m
                            e
                            l
                        
                        
                            1
                             
                            d
                            a
                            y
                        
                    
                    *
                    
                        
                            1
                             
                            d
                            a
                            y
                        
                        
                            0.2
                             
                            m
                            L
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                        
                    
                    =
                    0.9
                     
                    m
                    g
                    /
                    m
                    L
                
            
                
                    
                        
                            0.36
                             
                            m
                            g
                             
                            o
                            f
                             
                            m
                            e
                            l
                        
                        
                            1
                             
                            d
                            a
                            y
                        
                    
                    *
                    
                        
                            1
                             
                            d
                            a
                            y
                        
                        
                            0.2
                             
                            m
                            L
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                        
                    
                    =
                    1.8
                     
                    m
                    g
                    /
                    m
                    L
                
            
This range of values of 0.225mg/mL – 1.8 mg/mL of meloxicam are within the claimed range of 0.025 mg/mL-3.0 mg/mL. 
Given the prior art, a person having ordinary skill in the art would take a rapid acting insulin like insulin lispro in a concentration of 100 U/mL with a m-cresol concentration of 3.15 mg/mL and a pH range to 7-7.8 at room temperature and meloxicam with a concentration of about 0.225mg/mL-1.8 mg/mL. These elements have been found in the art to be useful at treating diabetes and inflammation at these concentrations. One would be motivated to do so because Chen proposes a composition of a rapid-acting insulin, m-cresol and meloxicam to increase the site viability in an insulin infusion set. While Chen does not teach these values or ranges for the instant composition these have been found in the prior art. Sharrow teaches that lispro can be used at 100 U/mL and that m-cresol can be used at 3.15 mg/mL and the pH is at 7.0-7.8 and Stei combined with Sharrow teach the meloxicam concentrations. In the cases of the ranges of insulin, meloxicam, m-cresol, and pH described above, obviousness can be shown if an example of an element within the claimed range is known in the prior art. See MPEP 2144.05 on Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  
	Regarding claim 5, Sharrow teaches of a composition using insulin lispro. 
	Regarding claim 6, Chen teaches that human insulin has been used extensively in the art. (See Chen page 8). Substituting to human insulin from a rapid or ultra-rapid acting insulin would obtain predictable results. 
	Regarding claims 10 and 11, Sharrow discusses use of a 100U/mL insulin lispro concentration. 
	Regarding claims 14 and 15, Sharrow teaches a m-cresol concentration of about 3.15mg/mL.
	Regarding claim 77, Sharrow teaches the composition of insulin lispro. 
Claims 73-76 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Sharrow, and Stei as applied to claim 1, in further view of Selam, Jean-Louis. Evolution of Diabetes Insulin Delivery Devices.  Journal of Diabetes Science and Technology Volume 4, Issue 3, May 2010:505-13 herein referred to as Selam.
As discussed above, the combination of Chen, Sharrow, and Stei teach the composition of claim 1 and motivations as why a person having ordinary skill in the art would use the composition as taught. The prior art discussed above does not talk about articles of manufacture for use in delivery of diabetic compositions.
Selam teaches about a variety of articles of manufacture for diabetes insulin delivery (abstract). Selam discusses use of continuous subcutaneous insulin infusion therapy, use of cartridges and vials in insulin pen therapies and vial and syringe insulin therapies (abstract). Selam teaches that each method of insulin delivery has its pros and cons. Vial and syringe methods have lower prescription cost and the ability to mix insulin formulations (pg 508 right column last paragraph). Insulin pens which use insulin cartridges, have better accuracy then syringe methods, less social stigma, and were considered more convenient for use (pg 507 left column first paragraph below Accuracy, Ease of Use and Patient preference). Insulin pumps used for continuous subcutaneous insulin infusion therapy have several benefits associated with them. Selam teaches that pumps can use rapid-acting insulin analogs and contain a variety of ease of use and quality of life features like a lower A1C, reduced total daily insulin dose, reduced risk of hypoglycemia, lower blood glucose variability, elimination of the need for daily injections and increased flexibility in meal timing and size (pg 510 entire text section under table 2). 
Given the prior art, it would be obvious to a person having ordinary skill in the art to produce articles of manufacture for drug delivery of insulin compositions, as in the case of claim 1.  One may be motivated to do so to provide improved quality of life, increasing the flexibility treatments, and reducing social stigma in insulin therapies. 
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Sharrow, and Stei as applied to claim 1, in further view of Cengiz. Undeniable Need for Ultrafast-Acting Insulin: The Pediatric Perspective. Journal of Diabetes Science and Technology Volume 6, Issue 4, July 2012:797-801 herein referred to as Cengiz. 
	As discussed above Chen, Sharrow and Stei discuss the composition of claim 1 and why one would be motivated to create the composition. These prior art sources do not disclose use of an ultra-rapid insulin. 
	Cengiz reviews the technology of ultra-fast acting insulin. Cengiz states that insulin therapy with rapid-acting insulin analogs are not as fast and short-acting as needed to meet the challenges of providing insulin therapy in childhood diabetes mellitus (Cengiz abstract). Cengiz states that this is because childhood is an unsteady state with increasing weight, height, and caloric needs which leads to varying insulin requirements for treatment of disease (Cengiz abstract). Cengiz teaches that achieving faster, higher insulin concentrations and peak exposure will result in early glucose lowering effects and reduced post meal hyperglycemia which may lead to better glycemic control. Cengiz teaches an example of ultra-rapid acting insulin as insulin aspart. (See Cengiz pg. 798 2nd col. 2nd parag.)
	Given the prior art it would be obvious to a person having ordinary skill in the art to substitute a rapid-acting insulin for an ultra-rapid insulin. One would be motivated to do so because in highly variable conditions, like that of childhood, achieving faster, higher insulin concentrations and peak exposure will result in early glucose lowering effects and reduced post meal hyperglycemia. 

Response to Arguments

Applicant’s arguments, see pgs. 8-10, filed 12/16/2021, with respect to the rejection(s) of claim(s) 1, 5-6, 10-11, 14-15, and 77 under 35 U.S.C. 103 have been fully considered and are persuasive.  Chen, Sharrow, and Stei. The new grounds of rejection are necessitated upon amendment of claim 1. Claims 73-76 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Sharrow, and Stei as applied to claim 1, in further view of Selam. Also necessitated upon amendment of claim 1. Claim 78, rejected under 35 U.S.C. 103 as being unpatentable over Chen, Sharrow, and Stei as applied to claim 1, in further view of Cengiz. Necessitated by amendment of claim 1. 
Upon considering the arguments made upon the amendment of claim 1, it was found that the applicants were persuasive. The amendments to the claim were not found in the combination of references as indicated of the previous action from 06/17/2021. 
Upon considering the amendments, new prior art was used to construct new rejections. Chen and Distel from the action 11/30/20 were withdrawn with the previous rejections in favor of a new rejection fashioned from Chen, Sharrow, and Stei. discuss the use and experimentation with the NSAID pain reliever Meloxicam. Chen and Sharrow discuss rapid acting insulin. Sharrow discusses the claimed composition of insulin. In claims 73-76, a review of diabetes delivery technologies was added in the form of Selam. In the case of claim 78, wherein the insulin is ultra-rapid acting insulin the new source of Cengiz is used to discuss the benefits as well as obviousness as to why one in the art would use ultra-rapid acting insulin over other insulin variants. 

Claim 1

Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. The applicants have argued that the composition of claim demonstrates the unexpected result of having a longer lasting insulin infusion set than the commercially available sets that are indicated for 2-3 days. . 
Previous arguments have been made to demonstrate that this property is not unexpected. Chen discloses rapid-acting insulin as an insulin analogue formulation which may comprise a stabilizing agent (p.21, lines 10-25), with these stabilizing agents to stabilize the insulin formulation, which it will be appreciated would increase the usable life of the formulation. Chen further states that the anti-inflammatory agents which may be present, for the purpose of reducing cellular immune response, limiting production of oxidative enzymes, cytokines, and insulin-degrading proteases near the infusion site, the accumulation of cellular debris, as well as the formation of connective tissue capsules around the infusion site, and Chen further discloses meloxicam as one of these potential anti-inflammatories (paragraph bridging p. 23-24). Chen further states that currently, “the FDA requires that infusion sets be replaced every 2-3 days….This is because of the risks of catheter occlusion due to the presence of fibrous capsules generated by the body’s immune response...in some embodiments the invention also provides for infusion sets that last longer than 3 days, such as about 5 days, or at least about 1 week, or at least about 2 weeks, or at least about 1 month” (p. 40, lines 4-6 and 12-15). Sharrow teaches the precise embodiment of claims that includes insulin lispro at 100 U/mL with a concentration of m-cresol at 3.15 mg/mL at the desired pH range. Sharrow teaches an insulin lispro composition that is chemically and physically stable for at least 14 days. Therefore, it would not be unexpected that an insulin formulation comprising a stabilizing agent and an anti- inflammatory, like meloxicam, would reduce formation of connective tissue capsules around the infusion site. The composition would also improve insulin infusion set life. The extension of infusion set life was expressly contemplated by Chen as a benefit of Chen’s invention. Sharrow teaches evidence that the formulation can last at least 14 days. 	 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, use of rapid-acting insulin, m-cresol and meloxicam to extend the infusion site viability has been discussed in Chen. The teachings of Sharrow also show that a composition of insulin lispro as described in the claim can be stable physically and chemically for at least 14 days. The rejections above center on the concentrations used in the application as the formulation is discussed in Chen. A prima facie case of obviousness has been demonstrated in the above rejections for use of the concentrations.
Regarding the applicant’s argument on page 9, discusses the argument about the Office improperly assumes excipients for extended insulin infusion set viability to be readily interchangeable within a formulation. The applicants further argue that the Office provides no basis to assume that the artisan would be drawn away from Chen to select Meloxicam and that the insulin composition could be readily formulated in the same way without affecting their physical and or chemical properties as necessary to provide extended insulin infusion site viability. Incorporation of Stei as a reference shows that meloxicam demonstrates favorable profile for addition in parenteral, dermal, and mucosal administration. (See Stei abstract). Stei teaches that among the NSAIDS tested in in vitro hemolysis experimentation that Meloxicam was the only testing group that did not need dilution to achieve <2% lysis. (See Stei, pg 46 table 1). Stei teaches that local tissue tolerance of currently (as of the publish date of 1996) is very limited. (See Stei pg 47 2nd col. 1st parag. Of Discussion).  Stei also teaches that Meloxicam is very chemically stable. (See Stei pg 44 2nd col. “Pharmaceutical development of a 
Regarding the applicant’s arguments page 9 about use of Distel, the applicants argue that Distel does not teach motivation to combine and provides no guidance for such a use of meloxicam. These arguments are considered moot as Distel is now replaced by Stei. Stei teaches injectable administrations of meloxicam have favorable tolerance. (See Stei abstract).
Regarding the applicant’s arguments pg 10 about rational for choosing rapid acting or ultra-rapid acting insulin, use of rapid acting insulin is discussed in Chen. Chen specifically mentions use of insulin formulations or insulin analogue formulations. (See Chen abstract).   Chen also teaches a need for insulin that has a faster absorption than either human insulin or rapid-acting insulin like insulin lispro. (See Chen pg 11 lines 16-24). Chen does not teach use of ultra-rapid acting insulin but does mention that faster absorption is preferable, as mentioned above. A new source Cengiz is used to show the benefits of using ultra-rapid acting insulin over rapid-acting insulin. 
Regarding the applicant’s arguments on pg 10 about the use of the composition to extend insulin infusion site viability, it has been shown in both the arguments and the rejections that there is a prima facie case of obviousness of use of the claimed invention in the prior art. There is plenty of motivation in the field to make the treatment of diabetes better and more tolerated as shown in this action. 

Regarding the rest of the claims

Claims 3-4, 7-9, 11-13, 37-39, 46, 48, 50-58, 62, 64, and 71 have arguments from previous prosecution. These arguments and the rejections of these claims are now considered moot upon withdrawal/cancelation of claims. 
Claims 77 and 78 are newly added claims. See the rejections above. 



Conclusion

All of the claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.J.D./               Examiner, Art Unit 1647       
/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647